Citation Nr: 0007106	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for postoperative 
osteochondroma of the left tibia.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1996, in which the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim of entitlement to a 
compensable rating for postoperative osteochondroma of the 
left tibia.  The veteran subsequently perfected an appeal of 
that decision.
REMAND

In a substantive appeal, VA Form 9, received in March 1997, 
the veteran acknowledged his desire for a personal hearing 
before a member of the Board of Veteran's Appeals (Board) at 
the RO.  In a February 1998 letter to the veteran the RO 
acknowledged his request for a hearing before the traveling 
section of the Board.  In a February 2000 letter to the 
veteran from the Board, he was notified of the scheduling of 
a hearing before a member of the Board in Washington, D.C.  
However, a review of the record reveals no indication that 
the veteran amended his request for a hearing before a member 
of the Board at the RO to one at the Board's central office 
in Washington, D.C.  Moreover, the veteran canceled the 
scheduled hearing in Washington, D.C. because he could not 
afford the travel expenses associated with attending such a 
hearing, suggesting that the change in the request was not 
his preference.  Additionally, there is no indication in the 
record that the veteran was ever scheduled for a hearing 
before a traveling member of the Board.  Accordingly, given 
that the veteran's request for a hearing before a member of 
the Board at the RO has not been fulfilled, the Board finds 
that this case must be remanded for such a hearing.

Additionally, the Board notes that in his February 2000 
statement canceling his hearing in Washington, D.C., he also 
indicated that he did not know how to obtain a representative 
and could not afford to pay for one.  To preserve the 
veteran's due process rights, the RO should provide him with 
information about appointing an accredited representative.  
38 C.F.R. § 20.600 (1999).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Therefore, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should advise the veteran 
about the process for obtaining an 
accredited representative and provide him 
with a VA From 21-22, "Appointment of 
Veterans Service Organization as 
Claimant's Representative" so that he 
may designate an accredited 
representative if he so desires.  
38 C.F.R. §§ 20.600, 20.603 (1999).

2.  Upon completion of the above, the RO 
should schedule the veteran for a hearing 
before a member of the Board sitting at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




